Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/521 was considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive. .
The applicant argued that the prior art does not teach CSI-RS is transmitted by a base station, as recited in the newly amended claims. The examiner respectfully disagrees, since “by a base station” is recited in the preamble, and the preamble is not given patentable weight.
All other arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 10, 13-15, 18, 19, 22, 25-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (EP 2763339, cited on IDS and attached within the file), hereinafter referred to as Kang in view of Kakishima et al. (US 2020/0007287; fully supported by Provisional application NO. 62400,984), hereinafter referred to as Kakishima and Yoon (CN 102804625).
Regarding claim 1, 
A method for wireless communications (Fig 1 shows wireless environment), comprising:
determining a configuration of channel state information reference signals ([0064] shows the base station setting a CSI configuration for antenna ports) ;
sending an indication of the configuration of the CSI-RSs (page 12 lines 25-26 shows “The base station may transmit a plurality of CSI-RS-Config IEs to the UE according to a plurality of CSI-RS configurations”); and 
transmitting the CSI-RSs according to the determined configuration ([0054] shows “A UE may transmit the CSI-RS only in the downlink slot satisfying the condition…in Table 2”, where Table 2 is a table indicating the configuration).

Kakishima teaches wherein the configuration indicated a set of resource elements to be used for CSI-RSs and a first mapping of CSI-RS ports to the set of REs (Fig 6 and fig 12 shows the BS determining and sending CSI-RS configuration to the UE, where the configuration according to fig 1a-1d for example, involves AP numbers 15 and 16 being mapped to two REs, or AP numbers 15 to 18 being mapped to 4 REs [0003]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify as taught by Kakishima , since such a modification would improve transmission efficiency according to [0012].
The combined teachings do not specifically teach wherein the set of REs comprises one or more RE groups, with each RE group comprising two or more localized REs within one orthogonal frequency division multiplexing (OFDM) symbol, and wherein the mapped CSI-RS ports are separated by orthogonal cover codes (QCCs) applied to the RE groups in frequency domain only.
Yoon teaches wherein the set of REs comprises one or more RE groups, with each RE group comprising two or more localized REs within one orthogonal frequency division multiplexing (OFDM) symbol (Fig 13, shows CSI-RS being transmitted in one OFDM symbol; Notice 7-7 and 8-8 being transmitted in same symbol), and 
wherein the mapped CSI-RS ports are separated by orthogonal cover codes (QCCs) applied to the RE groups in frequency domain only ([0214] shows distinguishing by the OCC).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of  the claimed invention was disclosed to modify the combined teachings as taught by the cited art, since such a modification would alleviate the overhead problem [0008].

Regarding claim 4, 13, 25,  The combined teachings discloses:  
The method of claim 1, wherein determining the configuration comprises: determining a plurality of REs to be used for a downlink transmission to a receiver; and
selecting a group of REs, which are latest in time REs of the plurality of REs, for the set of REs to be used for the CSI-RSs (Kang: See fig 7 which shows R15-R22 using the last 2 time resources for CSI-REs; Kakishima: Figs 1a-d show REs 12 and 13 being used for CSI-RS).
	The motivation would have been the same as given in the rejection of claim 1.

Regarding claim 5, 14, 26,  The combined teachings discloses:   
The method of claim 4, wherein data signals are not allowed to be multiplexed on the group of the latest REs (Kang: [0054] shows that the RE in which the CSI-RS of one antenna port is transmitted is not used to transmit PDSCH).

Regarding claim 6, 15, 27,  The combined teachings discloses:   
The method of claim 4, further comprising:
receiving an acknowledgment (ACK) or a negative acknowledgment (NAK), of the data transmitted in the downlink transmission in a slot, mini-slot, or set of aggregated slots, in an uplink portion located in the end of the same slot, mini-slot, or set of aggregated slots (Kang: [0034]: shows ACK/NACK).

Regarding claim 9, 18, 30, The combined teachings discloses:   
signaling the configuration using at least one of radio resource control (RRC) signaling, layer 2 (L2) signaling, or layer 1 (LI) signaling (Kakishima: [0042] shows RRC signaling or lower layer signaling CSI-RS configuration information).


Regarding claim 10, Claim 10 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 10 is directed towards a method corresponding to the method described in claim 1.

Regarding claim 19, Claim 19 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 19 is directed towards an apparatus corresponding to the method described in claim 1.

Regarding claim 22, Claim 22 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 22 is directed towards an apparatus corresponding to the method described in claim 1.

Claims 2, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (EP 2763339, cited on IDS and attached within the file), in view of Kakishima (US 2020/0007287; fully supported by Provisional application NO. 62400,984) and Yoon, in further view of Hwang et al. (US 2016/0050617), hereinafter referred to as Hwang.
Regarding claim 2, 11, 23, the combined teachings does not specifically teach wherein the configuration further indicates orthogonal cover codes (OCCs) used for transmitting the CSI-RSs.
Hwang teaches wherein the configuration further indicates the orthogonal cover codes (OCCs) used for transmitting the CSI-RSs ([0164] shows identifying OCC for Aps in a CSI-RS configuration).
.


Claims 7, 16, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (EP 2763339, cited on IDS and attached within the file), in view of Kakishima et al. (US 2020/0007287; fully supported by Provisional application NO. 62400,984) and Yoon, in further view of Seo et al. (US 2014/0211730), hereinafter referred to as Seo.
Regarding claim 7, 16, 20, 28, the combined teachings do not specifically teach wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on uniformly distributed REs in one orthogonal frequency domain multiplexing (OFDM) symbol.
Seo teaches wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on uniformly distributed REs in one orthogonal frequency domain multiplexing (OFDM) symbol ([0177] shows Res may be uniformly distributed).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Seo, since such a modification would be more simple and effective [0177].

Claims 8, 17, 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (EP 2763339, cited on IDS and attached within the file), in view of Kakishima (US 2020/0007287; fully supported by Provisional application NO. 62400,984) and Yoon, in further view of Harada et al. (US 20190007931)
Regarding claim 8, 17, 21, 29,    the combined teachings do not specifically teach wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on REs having one frequency and uniformly distributed over time.
Harada teaches wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on REs having one frequency and uniformly distributed over time (Fig s 6 and 7 and related description shows CSI-RS being allocated over symbols 12 and 13).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Harada, since such a modification would have improve the quality of channel state measurements and furthermore reduce the collisions with signals transmitted from other systems [0093].

Allowable Subject Matter
Claims 3, 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411